Citation Nr: 1108787	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  03-34 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from July 1969 to July 1971.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision by the Department of Veterans Affairs Regional Office (RO) in Little Rock, Arkansas.  In that decision, the RO denied service connection for hypertension.  

In June 2006, the Board denied the Veteran's claim for service connection for hypertension, including as secondary to diabetes mellitus.  In an October 2007 decision, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the Board's decision.  In June 2009, the Board remanded the claim to in order to obtain a new VA examination.  A review of the file shows that the agency of original jurisdiction (AOJ) completed this action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In March 2008, the Board remanded the issue of entitlement to total disability for individual unemployability (TDIU).  This claim was granted by the AOJ in September 2010.  

In January 2008, the Veteran testified at a Board Videoconference hearing.  A transcript of the hearing is associated with the file.  


FINDING OF FACT

A preponderance of the evidence is against a finding that the Veteran's hypertension is related to service or manifested itself within the first post service year; it is not secondary to service-connected diabetes mellitus.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, may not be presumed to have been incurred in service, and it not proximately due to or the result of his service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In September 2002 and March 2004 letters, the AOJ satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  

The Veteran was not informed of how VA determines disability ratings or effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As discussed below, the Board finds that the evidence of record does not support a grant of service connection for a hypertension.  In light of this denial, no effective date will be assigned.  The Board finds that there can be no possibility of any prejudice to the appellant in proceeding with the issuance of a final decision of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2010) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records and VA records have been associated with the claims file.  All reasonably identified and available medical records have been secured.  Social Security Administration (SSA) records are in the file.  The Veteran has received two VA examinations.  The Board did receive a January 2011 informal hearing presentation from the Veteran's representative stating that AOJ review of all evidence submitted since the last supplemental statement of the case was waived.  The Board finds the duties to notify and assist have been met.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Service connection for certain diseases, such as hypertensive vascular disease, may also be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1131, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  This presumption operates even though there is no evidence of such disease during the period of service.  Id.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113.  

For VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, note (1) (2010).  Also, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.  The regulations show that there is a difference between being diagnosed with hypertension and having hypertension that is compensable for VA purposes.  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  For example, in Barr, the Court held that the Veteran was competent to assert he had varicose veins since service.  Where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2010).  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Lay evidence stating that any event occurred does not have to be accepted unless documentary evidence can prove otherwise.  Rather, the probative value of lay statements is to be weighed like all other evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  In Bardwell, the Court upheld the Board's ability to make a finding that the claimant was not credible in his assertion that he was exposed to a gas or chemical in service when he was only in service for two months and the event was not noted in his records.  

In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  For example, in Jandreau, the United Stated States Court of Appeals for the Federal Circuit noted that a lay person would competent to identify a simple condition like a broken leg but not a form of cancer.  492 F.3d at 1377, footnote 4.  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  

The Veteran is currently service-connected for diabetes mellitus and posttraumatic stress disorder (PTSD).  In September 2002, the Veteran filed a claim for hypertension, which he said began in 1969.  He was only treated for it "currently" by a private doctor and by VA.  He described no symptoms of this disability.  Also, the issue was raised regarding whether the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus.  In an October 2010 statement, the Veteran asserted that his PTSD caused him to become "stressed."  He said that when he got stressed he ate "the wrong foods."  Then he couldn't lose weight.  This situation caused his diabetes mellitus which caused hypertension.   

Service treatment records are negative for diagnoses or treatment for hypertension.  On the Veteran's April 1969 enlistment examination, his blood pressure was 130/78.  He did complain of headaches at the time.  At his April 1971 separation examination, his blood pressure was 120/68 and it was noted that his headaches at the time were infrequent.  

The first record showing high blood pressure and an assessment of hypertension in the file is from November 1993.  A private record showed the Veteran's blood pressure to be 160/100 and 140/100 that month.  An April 1998 VA nursing note stated that the Veteran had hypertension and had been on medication for the past 3 years.  His blood pressure was controlled.  

A September 2002 Dr. Carttar record showed hyperglycemia and glucose intolerance.  In May 2003, at a VA psychiatric appointment, the Veteran gave a history of hypertension and said he was borderline diabetic.  

At the October 2003 VA examination for hypertension, the Veteran stated he was first told by a local doctor that he was a diabetic in January 2002.  He was on diet and exercise only (no insulin and no oral medication).  He had no complications of diabetes mellitus and no history of heart disease or circulatory involvement.  He had been hypertensive for about ten years and was taking medication.  

Blood pressure readings were 160/90; 156/88 and 154/88.  Lab studies were completed.  The final diagnoses were type 2 diabetes mellitus and essential hypertension; the examiner concluded that hypertension was unrelated to diabetes mellitus.  

In a March 2004 VA record, the Veteran admitted a history of hypertension, which had been well-controlled.  His blood pressure was 166/97 that day.  He said he had gained weight and his knees would not allow him to work out.  

In May 2006, the Veteran received a VA examination for diabetes mellitus.  He reported that in November 2005, he started taking medication for diabetes mellitus daily, although prior to that he was told he had diabetes mellitus.  The Veteran's weight was stable and he was managing his diet.  His diabetes was well-controlled at the time and did not seem to be an issue.  At another diabetes mellitus VA examination in October 2008, the Veteran's diabetes mellitus was in good control.  Symptoms included sleepiness after eating meals without hypoglycemic symptoms.  He had no hospitalizations, not on dietary restrictions, and his weight had decreased 10 pounds attributed to dietary compliance.  He had no other symptoms for diabetes mellitus.  The examiner observed no skin problems.  

A letter from a VA employee from the same month stated that the Veteran has hypertension and diabetes mellitus.  The diabetes mellitus was followed by a non-VA doctor.  

In August 2009, a VA hypertension examination report noted that the claims file was reviewed and the Veteran's history was summarized correctly.  The examiner stated the Veteran was diagnosed with hypertension in 1993 and diagnosed with diabetes mellitus in 2002.  The Veteran had no defined complications of diabetes mellitus; he had no retinopathy, nephropathy or documented neuropathy.  The examiner noted that laboratory results showed that the Veteran's measurements were in slightly inadequate control.  The Veteran recent renal function measurements were normal.  

The examiner observed the Veteran did not have any retinopathy, neuropathy or skin abnormalities.  His past and current blood pressure readings were high.  The diagnosis was essential hypertension and type 2 diabetes mellitus.  The examiner explained that when a person has hypertension associated with or aggravated by diabetes they also have renal dysfunction.  The Veteran did not have renal dysfunction.  The Veteran did not have hypertension in the military.  His hypertension was diagnosed a significant number of years (10) before his diabetes.  After considering all of the information, the examiner concluded that it was unlikely that the Veteran's hypertension was caused by or aggravated by type 2 diabetes mellitus.  As the Veteran did not have hypertension in the military, it was also not directly related to service.  

In October 2010, a statement by Dr. Carttar was submitted, which simply stated that the Veteran has metabolic syndrome and that metabolic syndrome causes both diabetes mellitus and hypertension.  

For the reasons explained below, the Board finds that service connection for hypertension, on a direct, secondary or presumptive basis, is not warranted.  

First, the Board finds the Veteran not competent on the issue of whether he has had hypertension since service.  While he listed headaches, a potential symptom, at enlistment and separation, he did not report having them since service.  He never described any symptoms at all.  Hypertension, commonly known as "the silent killer," is not like a broken leg.  A broken leg can be visible to the eye and can be painful.  See, Jandreau, 492 F.3d at 1377, footnote 4.  As shown by the evaluations of the Veteran, hypertension is something shown through blood pressure readings, laboratory results and a cluster of specific symptoms.  The Veteran is not competent to state he has had hypertension since service or that his hypertension is related to his service-connected diabetes mellitus.  He has not stated any symptoms that he has had since service that he might be competent to report.  Barr, 21 Vet. App. at 307.  

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2010).  

The October 2003 VA examination report showed the Veteran was interviewed and examined.  Laboratory studies were conducted and analyzed.  The examiner gave an opinion.  The August 2009 VA examination report showed the same, except the claims file was reviewed and the examiner provided reasons for the opinion that hypertension was not related to diabetes mellitus or service.  The Veteran had no renal dysfunction.  There was no sign of hypertension in service.  The Board considers the opinion given by the August 2009 VA examiner to be highly probative.  

In contrast, the October 2010 opinion of Dr. Carttar was only a conclusory sentence that did not quite make sense in the context of this case.  Dr. Carttar indicated that the Veteran has metabolic syndrome and that metabolic syndrome causes both diabetes mellitus and hypertension.  Dorland's Illustrated Medical Dictionary, 1863 (31st ed.2007), defines metabolic syndrome as: "a combination including at least three of the following: abdominal obesity, hypertriglyceridemia, low level of high-density lipoproteins, hypertension, and high fasting plasma glucose level.  It is associated with an increased risk for development of diabetes mellitus and cardiovascular disease."  The etiology of the diabetes mellitus is not at issue here.  Hypertension is part of "metabolic syndrome."  The opinion does not show that hypertension is related to service or secondary to diabetes mellitus.  It is not probative.  

As explained above, there is a specific definition of hypertension for VA compensation purposes.  Hypertension is when diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, DC 7101, note (1).  This must be confirmed by different readings taken two times or more on at least three different days.  Id.  Service treatment records do not document blood pressure readings in service that fit the definition.  The initial clinical findings of hypertension in the record are dated many years after service and the evidence shows that hypertension was diagnosed in 1993.  The Board finds the Veteran did not have hypertension while in service or within the first post service year.  

The Board has weighed the evidence and found that the Veteran's hypertension is not related to service and is not related to his service-connected diabetes mellitus.  There is no showing that hypertension manifested itself to a degree of 10 percent or more within one year from the date of separation from service and the presumption is not in operation.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


